 
 
IIB 
111th CONGRESS 2d Session 
H. R. 5669 
IN THE SENATE OF THE UNITED STATES 

July 29, 2010
Received


August 5, 2010
Read twice and referred to the  Committee on Agriculture, Nutrition, and Forestry

AN ACT 
To direct the Secretary of Agriculture to convey certain Federally owned land located in Story County, Iowa. 
 
 
1.Purposes and definitions 
(a)PurposesThe purposes of this Act are— 
(1)to direct the conveyance of approximately 44 acres, more or less, of Federally owned land administered by the Agricultural Research Service to the City of Ames, Iowa; and  
(2)to authorize the use of the funds derived from the conveyance to purchase replacement land and for other purposes relating to the National Animal Disease Center.  
(b)DefinitionsIn this Act: 
(1)CityThe term City means the City of Ames, Iowa, and its assigns.  
(2)PropertyThe term Property means approximately 44 acres, more or less, of the Federally owned land comprising part of the National Animal Disease Center, which— 
(A)was acquired by the United States in 1951 within sec. 1, T. 83 N., R. 24 W., Fifth Principal Meridian; and  
(B)is generally located on 13th Street in the City.  
(3)SecretaryThe term Secretary means the Secretary of Agriculture.  
2.Property conveyance 
(a)In generalOn receipt of the consideration and cost reimbursement provided in this Act, the Secretary shall convey and quitclaim to the City, all rights, title, and interests of the United States in the Property subject to easements and rights of record and such other reservations, terms, and conditions as the Secretary may prescribe.  
(b)Consideration 
(1)In generalAs consideration for the conveyance authorized by this Act, the City shall pay to the Secretary an amount in cash equal to the market value of the Property.  
(2)Appraisal 
(A)In generalTo determine the market value of the Property, the Secretary shall have the Property appraised for the highest and best use of the Property in conformity with the Uniform Appraisal Standards for Federal Land Acquisitions developed by the Interagency Land Acquisition Conference.  
(B)RequirementsThe appraisal shall be subject to review and approval by the Secretary, and the approved appraisal shall at all times be the Property of the United States.  
(c)CorrectionsWith the agreement of the City, the Secretary may make minor corrections or modifications to the legal description of the Property or configure the Property to facilitate conveyance.  
(d)Costs 
(1)In generalExcept as provided in paragraph (2), the City shall at closing pay or reimburse the Secretary, as appropriate, for the reasonable transaction and administrative costs incurred by the Secretary associated with the conveyance authorized by this Act, including personnel costs directly attributable to the transaction, and the transactional costs of appraisal, survey, title review, hazardous substances examination, and closing costs.  
(2)Attorneys feesThe City and the Secretary shall each bear their own attorneys fees.  
(e)Hazardous materials 
(1)In generalFor the conveyance authorized by this Act, the Secretary shall meet disclosure requirements for hazardous substances, but shall otherwise not be required to remediate or abate those substances or any other hazardous pollutants, contaminants, or waste that might be present on the Property at the time of closing.  
(2)Lead-based paint or asbestos-containing building materials 
(A)In generalNotwithstanding any provision of law relating to the mitigation or abatement of lead-based paint or asbestos-containing building materials and except as provided in subparagraph (B), the Secretary shall not be required to mitigate or abate any lead-based paint or asbestos-containing building materials present on the Property at the time of closing.  
(B)RequirementsIf the Property has lead-based paint or asbestos-containing building materials, the Secretary shall— 
(i)provide notice to the City of the presence of the lead-based paint or asbestos-containing building materials; and  
(ii)obtain written assurance from the City that the City will comply with applicable Federal, State, and local laws relating to the management of the lead-based paint and asbestos-containing building materials.  
(f)Other termsThe Secretary and the City may agree on such additional terms as may be mutually acceptable and that are not inconsistent with the provisions of this Act.  
3.Receipts 
(a)In generalThe Secretary shall deposit all funds received from the conveyance authorized under this Act, including the market value consideration and the reimbursement for costs, into the Treasury of the United States to be credited to the appropriation for the Agricultural Research Service.  
(b)Use of fundsNotwithstanding any limitation in applicable appropriation Acts for the Department of Agriculture or the Agricultural Research Service, all funds deposited into the Treasury pursuant to subsection (a) shall— 
(1)be available to the Secretary until expended, without further appropriation, for the acquisition of land and interests in land and other related purposes of the National Animal Disease Center; and  
(2)be considered to authorize the acquisition of land for the purposes of section 11 of the Act of August 3, 1956 (7 U.S.C. 428a).  
4.Statutory Pay-As-You-Go languageThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 Passed the House of Representatives July 28, 2010.Lorraine C. Miller,Clerk. 
 
